Citation Nr: 1113165	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1970.  

This matter came to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this claim in November 2008.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran requested a Board hearing, however, he failed to appear for a hearing before the Board in April 2008.  


FINDING OF FACT

Medical evidence support that tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a "Whl Veh Rpmn."  He also received the "Acft Crmn" Badge.  There are no service treatment records related to tinnitus.  A service Report of Medical Examination dated in November 1969 for enlistment purposes reflects that the Veteran's ears were clinically evaluated as normal.  A Report of Medical History dated in November 1969 for enlistment purposes reflects that the Veteran checked the 'no' box for ear, nose or throat trouble.  A Report of Medical Examination dated in November 1970 for separation purposes reflect that the Veteran's ears were clinically evaluated as normal.  A Report of Medical History dated in November 1970 for separation purposes reflects that the Veteran checked the 'no' box for ear, nose, or throat trouble.  

The Veteran underwent a VA examination in October 2004.  He reported that he was a helicopter door gunner in Vietnam with no ear protection.  He denied post-service noise exposure except for some noise when he worked with coding machines for a year, but stated that he wore ear plugs.  He reported constant bilateral tinnitus of moderate degree since he was in Vietnam in 1970.  

The Veteran underwent another VA examination in March 2009.  He reported positive noise exposure in the Army in "aviation" with a tour in Vietnam working as a door gunner with exposure to artillery, helicopter noise, and combat noise.  He stated that civilian noise exposure included long distance truck driving.  He reported constant, bilateral tinnitus for years.  

Following physical examination, the examiner opined that the onset of the Veteran's tinnitus is at least as likely as not related to military noise exposure.  The examiner reasoned that the Veteran had combat noise exposure in the military and reported in 2004 that the onset of tinnitus was in service.  The examiner noted that the chief cause of tinnitus is noise exposure.  Although there is no mention of tinnitus in the Veteran's service treatment records and the Veteran's hearing levels were not aggravated or impacted by military noise exposure, the examiner gave the benefit to the Veteran's recollection and reported information.  

The Board views the medical evidence as showing that the Veteran currently suffers from tinnitus disability.  The essential question is whether the tinnitus is related to noise exposure during service.  The Board finds it highly significant that the Veteran reported that tinnitus started in 1970.  Moreover, the March 2009 VA examiner opined that the Veteran's tinnitus is at least as likely as not related to military noise exposure.  Under the circumstances, the Board believes that the tinnitus issue falls within the area of reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  In such a case, all such reasonable doubt is to be resolved in the Veteran's favor.  Entitlement to service connection for tinnitus is warranted on that basis.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the tinnitus claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in a May 2004 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.



ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


